DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 5. (Currently Amended) The method of claim 1, further comprising: receiving, by the remote server system and from the video doorbell, video data captured by the video doorbell; determining, by the remote server system and based on the video data, that the visitor is approaching an entryway at which the video doorbell is located. 

Claim 6. (Currently Amended) The method of claim 5, further comprising: responsive to determining that the visitor is approaching, causing the video doorbell, to initiate an observation window; during the observation window: continuously receiving, by the remote server system and from the video doorbell, additional video data; and determining, by the remote server system and using facial recognition, whether the visitor is a known visitor based on the additional video data.

Claim 14. (Currently Amended) The computing system of claim 10, wherein the instructions further cause the one or more processors to: receive, from the video doorbell, video data captured by the .

Claim 15. (Currently Amended) The computing system of claim 14, wherein the instructions further cause the one or more processors to: responsive to determining that the visitor is approaching, cause the video doorbell, to initiate an observation window; during the observation window: continuously receive, from the video doorbell, additional video data; and determine, using facial recognition, whether the visitor is a known visitor based on the additional video data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOON KWON whose telephone number is (571)272-6693. The examiner can normally be reached 7 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

JOON . KWON
Examiner
Art Unit 2486



/JOON KWON/Examiner, Art Unit 2486